DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 10, 2022 has been entered.  Claims 21-25, and 27-40 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claim 42 and incorporation of analogous limitations thereof into independent claim 21.

Claim Rejections - 35 USC § 103The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 24, and 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Kumar et al. (U.S. 2019/0022400 A1) (hereinafter – Kumar)
Gutfinger (US 20110208083 A1) (hereinafter – Gutfinger)
Banet et al. (U.S. 2011/0257554 A1) (hereinafter – Banet).
	Re. Claims 21, 30, and 36: Kumar teaches a device for non-invasively detecting and monitoring medical conditions, comprising: 
a first electrode pair to be positioned on a subject, the first electrode pair to measure a disturbance along a first vector (Paragraph 0032: multiple vectors formed from various leads; Fig. 34: electrode pair 900, 902, as described in Paragraphs 0192, 0209);
a second electrode pair to be positioned on a subject, the second electrode pair to measure a disturbance along a second vector (Paragraphs 0192, 210: use of a second pair of electrodes).
Kumar does not teach a sensor to detect a change in an orientation of the device, the orientation of the device indicating an orientation of the torso of the subject.
	Gutfinger teaches a sensor to detect a change in an orientation of the device (Fig. 1: position sensor 136), the orientation of the device indicating an orientation of the torso of the subject (Paragraph 0021: position sensor 136 used to detect posture changes based on thoracic movement as described in Paragraph 0027).  Gutfinger teaches analogous art in the technology of thoracic fluid monitoring, particularly using thoracic impedance (Paragraph 0018).
It would have been obvious to one having skill in the art before the effective filing date to have modified Kumar to include a sensor configured to measure an orientation of the device as taught by Gutfinger, the motivation being that changes in posture are known to affect intrathoracic impedance measurements, wherein compensation for such changes in posture allows for more accurate intracardiac/intrathoracic fluid monitoring (Paragraphs 0004-0005).
Examiner notes that the interpretation of the word “on” can also include an orientation sensor placed within the torso, since being within the torso is also considered “on.”  However, for the sake of expediting prosecution, although Gutfinger teaches an orientation sensor which is capable of detecting the orientation of the torso of the subject, Examiner presents the art of Banet which teaches the orientation sensor “on” a torso (as in, on an exterior skin of the torso of a patient, as shown in Applicant’s Fig. 3B, 3C).
Banet teaches analogous art in the technology of measuring impedance pneumography (Abstract) and orientation sensing (Fig. 6), and further teaches the invention wherein the orientation sensor is positioned on an exterior skin surface of a patient’s torso (Figs. 1, 2, as described in Paragraph 0071: “…a sensor module 25 featuring an IP circuit 27 and accelerometer 12 is mounted on the chest of a patient 10 to simultaneously measure IP and ACC waveforms;” Fig. 6: determining patient position based on ACC (accelerometer) waveforms).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the external positioning of an orientation sensor as taught by Banet for the internal positioning of an orientation sensor as taught by Gutfinger.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Examiner further notes that re-positioning an orientation sensor of a system while maintaining the same function detecting orientation of a surface to which it is attached can also be considered an obvious matter of design choice as a rearrangement of parts (In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)).
Kumar, Gutfinger, and Banet teach the invention as described above.  Kumar further teaches determining: 
a first set of impedance measurements along the first vector and along the second vector (Paragraph 0020: transthoracic impedance measured via a controller between first and second pairs of electrodes).
In the combination of Gutfinger’s orientation sensor for the purpose of compensating for impedance changes due to posture, Gutfinger further teaches determining a second set of impedance measurements along the first vector and along the second vector (taught by Kumar) in response to detecting that the device orientation has changed from the first orientation to a second orientation, wherein physiological information for the subject is determined based on a change between the first set of impedance measurements and the second set of impedance measurements (Paragraph 0018: impedance vectors are compensated based on detected change in posture of the patient, i.e., in response to posture changes; Paragraphs 0027-0029: applying offset beta when impedance vectors shift due to posture changes).
	Re. Claim 23: Kumar, Gutfinger, and Banet teach the invention according to claim 21.  Kumar further teaches the invention wherein the physiologic information is related to lung fluid of the subject (Paragraphs 0032, 0134, 0155, 0157: identifying pulmonary fluid/edema).
	Re. Claims 24 and 31: Kumar, Gutfinger, and Banet teach the invention according to claims 21 and 30.  Kumar further teaches the invention wherein the first electrode pair is to be positioned on a torso of the subject, wherein the first vector extends through the torso of the subject, wherein the second electrode pair is to be positioned on an upper chest of the subject, and wherein the second vector extends through the upper chest of the subject (Fig. 25, as described in Paragraph 0175: upper patch 502 contains two sensor electrodes and a defibrillator electrode and lower patch 5044 includes three sensor electrodes and a defibrillator electrode; Fig. 40: example vectors).
Examiner is interpreting the limitation “extends through” as the vector formed by current applied forming a path between force and sensing electrodes with the human body being the primary conductor in between.  The currents much necessarily extend through the body (barring minor surface/air currents) to form a vector.
	Re. Claim 27: Kumar, Gutfinger, and Banet teach the invention according to claim 21.  Kumar further teaches the invention further comprising an electrocardiogram (ECG) measurement module coupled to the first electrode pair, wherein the ECG measurement module utilizes the first electrode pair to perform ECG measurements (Paragraph 0031: one embodiment, wherein transthoracic impedance and ECG are measured; Fig. 1, described in Paragraph 0083: upper and lower patches contain ECG sensing electrodes).
	Re. Claims 28 and 32: Kumar, Gutfinger, and Banet teach the invention according to claims 21 and 30.  Kumar further teaches the invention further comprising:
a heart sound sensor to be positioned over a heart region of the subject, the heart sound sensor to detect one or more heart sounds of the subject (Paragraph 0022: microphone to detect heart sounds mounted on wearable defibrillator; Fig. 1: wearable defibrillator system shown over what can be considered a “heart region”); and
a heart sounds-based measurement module coupled to the heart sound sensor, the heart sounds-based measurement module to convert the one or more heart sounds to sensing data for analysis (Paragraph 0199: analysis of heart sounds via the controller, necessarily requiring a module for carrying out analysis steps).
	Re. Claims 29 and 33: Kumar, Gutfinger, and Banet teach the invention according to claims 28 and 32.  Kumar further teaches the invention further comprising a data fusion/decision engine coupled to the thoracic impedance measurement module and the heart sounds-based measurement module, the data fusion/decision engine to fuse the impedance along the first vector, the impedance along the second vector, and the sensing data for making one or more inferences about the subject (Paragraphs 0199-200: one or more sensors detect one or more signals including impedance and heart sounds for use in an algorithm which analyzes the one or more signals, to determine the onset of apnea; Fig. 41B: the system utilizing the explicit combination of sensors).
	Re. Claim 34: Kumar, Gutfinger, and Banet teach the invention according to claim 33.  Kumar further teaches the invention further including a processor, wherein the processor includes the data analyzer and the data fusion/decision engine (Paragraph 0095: “The controller or processor of the wearable defibrillator can be configured to analyze data recorded by any of the sensors and modules described herein”).
	Re. Claim 35: Kumar, Gutfinger, and Banet teach the invention according to claim 33.  Kumar further teaches the invention further comprising a transmitter/receiver coupled to the data fusion/decision engine, the transmitter/receiver configured to transmit the fused results over one or more wireless communication paths to a remote device (Paragraph 0020: “The wearable defibrillator can further include a wireless radio configured to wirelessly transmit data from the wearable defibrillator. The wireless radio can be configured to transmit data over a cellular network.”).

Claims 22, 25, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Kumar et al. (U.S. 2019/0022400 A1) (hereinafter – Kumar) 
Gutfinger (US 20110208083 A1) (hereinafter – Gutfinger)
Banet et al. (U.S. 2011/0257554 A1) (hereinafter – Banet)
Brunner et al. (U.S. 2013/0190577 A1) (hereinafter – Brunner) (cited from Applicant’s IDS dated 04/13/21).
Re. Claim 22: Kumar, Gutfinger, and Banet teach the invention according to claim 1.  Kumar describes the use of first and second electrode pairs and detecting impedance measurements between electrodes of first and second pairs (Fig. 40: multi-vector trans-thoracic impedance measurement; Paragraph 0020: measurement of impedance in vectors formed between defibrillator and/or sensing electrodes of first and second electrode pairs; Examiner is interpreting the limitation “extends through the chest” as the vector formed by current passing between force and sensing electrodes with the human body being the primary conductor between).
However, Kumar, Gutfinger, and Banet are not explicit in its recitation of which electrode is configured to apply a current to the subject.  For the sake of expediting prosecution, Examiner has presented more explicit art:
Brunner teaches that a first set of electrodes is used to inject a current or apply a voltage (excitation signals) to apply an electric field at one point, while the voltages or currents resulting therefrom are measured at a separate electrode, i.e., a sensing electrode (Paragraph 0063).  Brunner teaches analogous art in the technology of impedance measurements (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Kumar, Gutfinger, and Banet to include the use of an electrode to inject current/apply voltage and for another electrode to detect resulting voltages/currents generated from the electric field created, the motivation being that this is commonly how impedance measurements are carried out in the art, as Brunner establishes in Paragraph 0004. 
Additionally or alternatively, the electrode pairs of Kumar alone may implicitly teach the use of an electrode which applies a current/voltage and another which detects the resultant current/voltage since these components and their functions are necessary for a detection of impedance.
Re. Claim 25: Kumar, Gutfinger, and Banet teach the invention according to claim 21.  Kumar teaches first and second vectors and describes measuring impedances along such vectors; the dependency of impedance measurements on voltage may still allow Kumar to read upon the requirements of claim 25.   However, for the sake of advancing prosecution, Examiner has presented art which explicitly recites the measurement between vectors to be a voltage.
Brunner teaches measuring a voltage between a pair of electrodes (Paragraph 0063).  In the same citation, Brunner further teaches that application of either voltage or current is sufficient for impedance measurements.  Additionally, it is known in the art that a known current or voltage is required to derive impedance from the resulting current or voltage generated from the electric field due to the current or voltage applied.
It would have been obvious to one having skill in the art before the effective filing date to have modified Kumar, Gutfinger, and Banet to have explicitly utilized measuring voltages along first and second vectors as taught by Brunner, the motivation being that it is commonly known in the art that a measurement of either current or voltage from an electric field generated from an injected current or applied voltage is sufficient for measuring impedance (Paragraph 0004).
Re. Claim 37: Kumar, Gutfinger, and Banet teach the invention according to claim 36.  Claim 37 requires a limitation similar to that of claim 25, but requires measuring a current rather than a voltage.  Therefore, the argument following will analogous to that of claim 25, excluding differences in dependencies:
 Kumar teaches first and second vectors and describes measuring impedances along such vectors; the dependency of impedance measurements on current may still allow Kumar to read upon the requirements of claim 37.   However, for the sake of advancing prosecution, Examiner has presented art which explicitly recites the measurement between vectors to be a voltage. 
Brunner teaches measuring a voltage between a pair of electrodes (Paragraph 0063).  In the same citation, Brunner further teaches that application of either voltage or current is sufficient for impedance measurements.  Additionally, it is known in the art that a known current or voltage is required to derive impedance from the resulting current or voltage generated from the electric field due to the current or voltage applied.  
It would have been obvious to one having skill in the art before the effective filing date to have modified Kumar, Gutfinger, and Banet to have explicitly utilized measuring currents along first and second vectors as taught by Brunner, the motivation being that it is commonly known in the art that a measurement of either current or voltage from an electric field generated from an injected current or applied voltage is sufficient for measuring impedance (Paragraph 0004).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over:
Kumar et al. (U.S. 2019/0022400 A1) (hereinafter – Kumar) 
Gutfinger (US 20110208083 A1) (hereinafter – Gutfinger)
Banet et al. (U.S. 2011/0257554 A1) (hereinafter – Banet)
Brunner et al. (U.S. 2013/0190577 A1) (hereinafter – Brunner) (cited from Applicant’s IDS dated 04/13/21)
Asrican (US. 3,874,368) (hereinafter – Asrican).
Re. Claim 38: Kumar, Gutfinger, Banet, and Brunner teach the invention according to claim 37.  Kumar, Gutfinger, Banet, and Brunner do not teach the invention wherein the first current has a frequency between 50 kilohertz (kHz) and 100 kHz and an amplitude between 1 milliamps root mean squared (mARMS) and 4 mARMS, and wherein the second current has a frequency between 50 kHz and 100 kHz and an amplitude between 1 mARMS and 4 mARMS.
Applicant describes multiple ranges of values to be used that may be “suitable” for injection current and does not provide criticality as to why such values/ranges for first and second currents must be the ranges specified.  Additionally, the specification does not appear to ascribe differing values/ranges for first and second currents, so it is understood that the current values/ranges specified are applied equally to both first and second currents.  Therefore, it appears that the claim appears to be directed to using common values for amplitude and frequency for currents utilized in thoracic impedance measurements.
Thus, Asrican teaches the invention utilizing currents of between 50 kilohertz (kHz) and 100 kHz and an amplitude between 1 milliamps root mean squared (mARMS) and 4 mARMS (Col. 2:  “Referring now to the drawings, and more in particular to FIG. 1, a basis system or an impedance plethysmograph is comprised of a constant current oscillator 10 providing, for example, a constant sinusoidal alternating current of 4 milliamperes RMS, 100 KHz”).  Asrican teaches analogous art in the technology of biological impedance measurement (Abstract).  
It would have been obvious to one having skill in the art before the effective filing date to have modified Kumar, Gutfinger, Banet, and Brunner wherein the current has a frequency between 50 kilohertz (kHz) and 100 kHz and an amplitude between 1 milliamps root mean squared (mARMS) and 4 mARMS as taught by Asrican, the motivation being that such values appear to be common values utilized for the purpose of transthoracic impedance measurements (Col. 1).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over:
Kumar et al. (U.S. 2019/0022400 A1) (hereinafter – Kumar) 
Gutfinger (US 20110208083 A1) (hereinafter – Gutfinger)
Banet et al. (U.S. 2011/0257554 A1) (hereinafter – Banet)
Spooner AJ, et al. Head-of-bed elevation improves end-expiratory lung volumes in mechanically ventilated subjects: a prospective observational study. Respir Care 2014;59(10):1583–1589. (hereinafter – Spooner).
Re. Claim 39: Kumar, Gutfinger, and Banet teach the invention according to claim 36.  Kumar, Gutfinger, and Banet do not teach the invention wherein:
the first orientation comprises the device being approximately horizontal; and
the second orientation comprises the device being in a Fowler's position.
Spooner teaches the invention wherein the first orientation comprises the device being approximately horizontal (Methods, Study Protocol: “The first impedance measurement was conducted after 20 minutes in the supine position (baseline)”); and
the second orientation comprises the device being in a Fowler's position (Methods, Study Protocol: “Subjects were then placed at 20° HOBE, and impedance measurements were conducted at 1, 5, 10, and 20 min after the position change. The head of the bed was then raised to 30°, and measurements were repeated at the same time intervals;” both 20 and 30 degree elevations fall within the range of accepted Fowler’s positions, particularly low Fowler’s position as known in the art).
Spooner teaches analogous art in the technology of impedance measurements (Abstract, Introduction).
It would have been obvious to one having skill in the art before the effective filing date to have modified Kumar, Gutfinger, and Banet to have the first and second orientations be supine and various angles encompassed in Fowler’s positions, the motivation being that the supine position is an acceptable position from which to take baseline measurements of impedance measurements, and raised head-of-bed elevations such as those encompassed by Fowler’s position angles present differing physiologic effects by which differences in impedance may be assessed and compared (Discussion).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Kumar et al. (U.S. 2019/0022400 A1) (hereinafter – Kumar) 
Gutfinger (US 20110208083 A1) (hereinafter – Gutfinger)
Banet et al. (U.S. 2011/0257554 A1) (hereinafter – Banet)
Spooner AJ, et al. Head-of-bed elevation improves end-expiratory lung volumes in mechanically ventilated subjects: a prospective observational study. Respir Care 2014;59(10):1583–1589. (hereinafter – Spooner)
Kubota S, et al. Effects of trunk posture in Fowlers position on hemodynamics. Autonom Neurosci Basic Clin 2015; 189: 56-59 (hereinafter – Kubota).
Re. Claim 40:  Kumar, Gutfinger, Banet, and Spooner teach the invention according to claim 39.  Kumar, Gutfinger, Banet, and Spooner do not teach the invention wherein the second orientation comprises the device being in standard Fowler's position.  It is understood that standard Fowler’s position possess a range of patient inclination of 45 to 60 degrees.
Kubota teaches the invention wherein the second orientation comprises the device being in standard Fowler's position (Fig. 1: WT60; Abstract: “The three trunk postures were 30° of lower and upper trunk inclination (WT30°), 30° and 60° of lower and upper trunk inclination (UT 60°), respectively and 60° of upper and lower trunk inclination (WT60°)).  Kubota teaches analogous art in the technology of analyzing physiologic signals under various orientations (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified to have modified Kumar, Gutfinger, Banet, and Spooner to include the standard Fowler’s position (between 45 and 60 degrees), the motivation being that positions between 30 and 60 degrees are the most frequently applied for those in clinical settings (Introduction). 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Min (US 7972276 B1) – Col. 10, lines 9-43: calibration of measurement based on changes in posture; Col. 15, lines 1-13: changes in transthoracic impedance known to occur due to changes in posture; Col. 16, lines 10-35: adjusting response values based on detected posture changes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN XU/               Examiner, Art Unit 3791                   

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791